Citation Nr: 1110974	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  07-25 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of an osteochondral fracture of the right talus, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The appellant served on active duty from October 1967 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), in Cleveland, Ohio, that increased the rating for the Veteran's right ankle disability, from zero to 10 percent, effective July 15, 2005.  

The Veteran requested a personal hearing, which was scheduled for January 2009; however, the Veteran did not report for the hearing and did not request another hearing.  Thus, the Board finds that the appellant has withdrawn his request for a hearing. 38 C.F.R. § 20.704(d) (2010).

In March 2009, the Board remanded the case to the RO in order to schedule a VA examination to determine the current severity of the Veteran's service-connected right ankle disability.  In November 2009, after determining that a June 2009 VA examination of the Veteran's right ankle disability was incomplete and therefore not useful, the Board remanded the right ankle increased rating claim to the RO to schedule a VA examination. 

During the course of this appeal, the appellant relocated from Ohio to Florida, and the claim was transferred to the jurisdiction of the RO in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was scheduled for a VA examination, and the VA examination was necessary to decide the issue of entitlement to an increased evaluation for the service-connected residuals of an osteochondral fracture of the right talus.  

2.  The Veteran failed to appear at the examination, and he has not presented good cause for the failure to appear.  


CONCLUSION OF LAW

The claim for an increased disability rating for the service-connected residuals of an osteochondral fracture of the right talus must be denied as a matter of law.  38 C.F.R. § 3.655 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an increased disability rating in excess of 10 percent for his service-connected residuals of an osteochondral fracture of the right talus.  

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is required.  See Mason v. Principi, 16 Vet. App. 129 (2002).

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The present matter was previously before the Board most recently in November 2009.  At that time the Board remanded the matter based on a determination that a prior, June 2009 VA examination was not adequate to decide the case.  Upon remand, the Veteran was scheduled for a VA examination in March 2010, but that he failed to report to the examination.  

When entitlement to a benefit cannot be established without a current VA examination and a claimant, without good cause, fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(a), (b).  The Board must determine "(1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the veteran lacked good cause to miss the scheduled examination."  Turk v. Peake, 21 Vet. App. 565, 569 (2008).

Here, in November 2009 the Board found that a VA examination was necessary, on the basis that at the prior, June 2009 VA examination, the examiner: did not review the claims folder prior to examination, and subsequent review after examination did not lead to any changes in the report; did not provide clear comments as to whether there was any limitation due to weakness, fatigability, incoordination, or flare-ups in accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995); and did not comment on whether there were any effects of the disability upon ordinary use.  In sum, the Board found that the June 2009 VA examination was incomplete and not useful in making a determination as to whether an increased evaluation should be assigned.

Review of the claims file shows that the Veteran was notified by letter in March 2010 of a VA examination scheduled for one week later that month at his last address of record.  That letter notified the Veteran that failure to appear would result in his case being returned to the RO, and that he must then contact the RO to reschedule.  In the November 2009 Remand, the Board notified the Veteran that, pursuant to 38 C.F.R. § 3.655, failure to attend the requested examination may result in an adverse determination.  Also, in a January 2011 Supplemental Statement of the Case, the AMC notified the Veteran that when a claimant fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.

Subsequent to his failure to appear for VA examination in March 2010, the Veteran has not submitted any correspondence on the matter of that failure.   Neither the Veteran nor his representative have provided any reasons addressing the question of whether the veteran had good cause to miss the scheduled examination; nor has he requested an examination at an alternative date.

In short, the Veteran was scheduled for a VA examination that was necessary to decide his claim for an increased evaluation for the service-connected residuals of an osteochondral fracture of the right talus.  He failed to appear at the examination and he has not presented good cause for the failure to appear.  Accordingly, the claim must be denied.  38 C.F.R. § 3.655.  

As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An increased rating for the service-connected residuals of an osteochondral fracture of the right talus, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


